Citation Nr: 0927051	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for dental treatment 
purposes.

4.  Entitlement to an increased disability rating for left 
varicocele with referred pain in the left flank and testicle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to October 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2004, 
November 2004, and May 2005 issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above-referenced claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further review of this matter.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c) (2008).  

In a January 2006 statement, the Veteran requested that he be 
scheduled for a video conference hearing before a member of 
the Board, to be held at the RO.  A review of the claims file 
reveals that he was scheduled for the requested hearing in 
March 2009.  However, the hearing was postponed and a second 
hearing has not yet been scheduled.  Consequently, the Board 
finds that it has no alternative but to remand this matter so 
that the Veteran can be afforded his requested hearing.

The Board notes that in a June 2009 correspondence to the RO, 
the Veteran's accredited representative requested that the 
Veteran be scheduled for a "Video Conference Travel Board" 
hearing.  It is unclear from this request whether the Veteran 
wishes to be scheduled for a video conference hearing or a 
Travel Board hearing.  Thus, prior to scheduling the Veteran 
for a hearing, the RO should determine the specific type of 
Board hearing the Veteran wishes to receive. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall contact the Veteran to 
determine the type of Board hearing he 
currently wishes to receive.  Thereafter, 
the RO/AMC shall schedule the Veteran for 
the requested hearing, before a Veterans 
Law Judge, in accordance with applicable 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



